                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


In the matter of Application of
ELENOR de LEON,                                Case No. 1:19-mc-15

       Petitioner.
                                               Black, J.
                                               Bowman, M.J.


                                        ORDER

       This matter is before the Court on a Motion to Quash and Motion to Vacate Order

Granting Sec. 1782 Application by Intervenor Parties Al Safwa International Company for

Industrial Investments Limited, Al Wafra International Company for Industrial Investments

Limited, Ismail Ali Abudawood Trading Company, Modern Industries Company-Damman,

Modern Industries Company-Jeddah (hereinafter “Abudawood Group Companies” or

“Intervenors”) (Doc. 14) and the parties’ responsive memoranda. (Docs. 22, 25). Also

before the Court is Petitioner’s motion to compel compliance with the two subpoenas

issued on October 16, 2019 and served on The Procter & Gamble Company (“P&G”).

Respondent the Procter & Gamble Company (“P&G”) also filed a memorandum in

opposition to Petitioner’s motion to compel compliance with subpoenas issued. (Doc.

21).

       I . Background and Facts

       Sheikh Osama died intestate on June 13, 2017, in Jeddah, Saudi Arabia (Hammad

Decl. ¶ 4). Ms. de Leon, the Petitioner herein, and Sheikh Osama had been married for

over 26 years at the time of his death and together they had one daughter, AA, who is

currently seventeen years of age. (Doc. 1, de Leon Decl. ¶ 3). Ms. de Leon, as the widow


                                           1
of Sheikh Osama, is entitled under Sharia law, the applicable Saudi law, to her widow’s

share of his entire estate, or 12.5%. (Doc. 1, Hammad Decl. ¶¶ 9-10). Likewise, Ms. de

Leon’s daughter, AA, is entitled to her share as one of the decedent’s daughters (along

with her three half-sisters), which daughter’s share is 11.805%. (Doc. 1, Hammad Decl.

¶¶ 9-10). Ms. de Leon has been engaged in litigation in Saudi Arabia, the Central District

of California, and the Cayman Islands related to the distribution of assets and property of

her late husband.

       There are a total of twelve cases pending in the Saudi courts relating to this matter,

ten in the Commercial Court in Jeddah and two before the Personal Court, also in Jeddah.

Ms. de Leon and her daughter, AA, are defendants in each of them. (Doc. 1, Hammad

Decl. ¶12). Nine of the pending cases were brought against Ms. de Leon and her daughter

before the Commercial Court on July 23, 2018, by Saudi companies that are each part of

the Abudawood Group, which cases involve the defendants’ rights of inheritance from the

estate of Sheikh Osama.

       In these cases, the issues include whether Petitioner and AA will be required to

take distribution of shares of the companies, whether they can have their interests bought

out at fair value, and what the fair value of such interests is. (Doc. 1, Hammad Decl. ¶¶

12-14). One of the cases, No. 5832, is brought by an Abudawood Group Company, Al

Safwa, which is a joint owner with P&G of the two P&G/Abudawood joint venture

companies; namely: Modern Industries Company-Dammam (which may also be known

as Modern Industries Company Limited) (“Modern Industries”) and Modern Industries

Company-Jeddah (which may also be known as Modern Products Company Limited)

(“Modern Products”) (Doc. 1, Hammad Decl. ¶14). Petitioner seeks discovery from P&G



                                             2
regarding the financial performance of the joint venture companies, Modern Products and

Modern Industries (or together referred to as the “Modern Entities”).

       Onyx Financial Consulting (“Onyx”) was the initial valuation firm engaged to value

the assets held by the estate of Sheikh Osama. Between December 2017 and February

2019, Ms. de Leon and her counsel were under the impression, from Attorney Trinklein,

counsel for the Abudawood Group and Sheikh Anas Abudawood and Sheikh Ayman

Abudawood, that the Onyx report was in the process of being prepared and inquired

multiple times on the status. (Ng Decl. ¶¶ 8-9). At one point, Ms. de Leon’s attorneys were

told Onyx was awaiting receipt of a five-year projection from P&G, among other

projections. (Ng Decl. ¶ 9). See also, Mr. Trinklein’s May 16, 2018, response to Ms. Ng’s

inquiry. (Ng. Decl. Exhibit 1). Following a number of requests, certain financial statements

and Articles of Associations for some of the Abudawood Group companies were finally

delivered by May 21, 2018. (Ng Decl. ¶ 10). Upon review, counsel for Petitioner

determined that there were several documents and companies that were omitted.

Ultimately, the Saudi court ordered the Onyx valuation disregarded.

       On October 16, 2019, this Court issued its order granting Ms. de Leon’s ex parte

petition for discovery from P&G under 28 U.S.C. §1782(a). (Doc. 6). As directed by the

Court’s order, the Clerk issued the two requested subpoenas on the same date, which

subpoenas were duly served on P&G at its headquarters in Cincinnati later on October

16, 2019. (Docs. 9 & 10). The first subpoena was for production of documents on

November 6, 2019 (“Document Subpoena”). (Doc.9) The second subpoena was for the

organizational deposition of P&G on November 20, 2019 (“Deposition Subpoena”). (Doc.

10).



                                             3
       After this Court granted Ms. de Leon’s ex parte petition on October 16, 2019, the

Saudi court approved the appointment of Mr. Subhi of Deloitte as the valuator. (Doc. 14

– PAGEID #: 236.) However, it was later discovered through Mr. Subhi’s own disclosure

that Deloitte had also performed prior audits of Abudawood Group entities, which could

be considered to be a conflict of interest. (Hammad II Decl. ¶ 15). The Saudi court on

November 27, 2019, decided that Deloitte could proceed as the valuator, but, given the

circumstances, the court reserved the right to add another valuator to prepare a further

report if the parties, including Ms. de Leon, ultimately did not accept Deloitte’s valuation.

(Hammad II Decl. ¶ 12.).

       On November 1, 2019, the Court, with the consent of Ms. de Leon, entered an

Agreed Order of Intervention allowing a number of parties to the Saudi Arabian

proceedings underlying Ms. de Leon’s request for discovery to intervene. (Doc. 13).

       Thereafter, on November 14, 2019, the Abudawood Group Intervenors filed the

instant motion to quash and motion to vacate the Court’s prior order allowing the

requested subpoenas to be served on P&G. (Doc. 14). Plaintiff subsequently filed a

motion to compel compliance with the subpoena’s issued to P&G. (Doc. 19).

       II. Analysis

       A. Controlling Law

       28 U.S.C. §1782(a), provides in its entirety:

       §1782(a) The district court of the district in which a person resides or is
       found may order him to give his testimony or statement or to produce a
       document or other thing for use in a proceeding in a foreign or international
       tribunal, including criminal investigations conducted before formal
       accusation. The order may be made pursuant to a letter rogatory issued, or
       request made, by a foreign or international tribunal or upon the application
       of any interested person and may direct that the testimony or statement be
       given, or the document or other thing be produced, before a person

                                             4
      appointed by the court. By virtue of his appointment, the person appointed
      has power to administer any necessary oath and take the testimony or
      statement. The order may prescribe the practice and procedure, which may
      be in whole or part the practice and procedure of the foreign country or the
      international tribunal, for taking the testimony or statement or producing the
      document or other thing. To the extent that the order does not prescribe
      otherwise, the testimony or statement shall be taken, and the document or
      other thing produced, in accordance with the Federal Rules of Civil
      Procedure.

Additionally, the proceeding before the foreign tribunal must be either “reasonably

contemplated,” or must be actually pending. Intel Corp. v. Advanced Micro Devices, Inc.,

542 U.S. 241, 259 (2004)

      In Intel, the Supreme Court set out four discretionary factors that are to be

considered by the district court in deciding whether to issue an order allowing discovery

under Section 1782, namely: (1) whether the person from whom the discovery is sought

is a participant in the foreign proceeding such that the discovery is within the foreign

tribunal’s jurisdictional reach and thus accessible absent Section 1782 relief; (2) the

nature of the foreign tribunal, the character of the proceedings underway abroad, and the

receptivity of the foreign court to U.S. federal court assistance; (3) whether the Section

1782 request conceals an attempt to circumvent foreign proof-gathering restrictions or

other policies of the foreign country or the United States; and (4) whether the subpoena

contains unduly intrusive or burdensome requests. 542 U.S. at 264-66.

      B. The subpoenas were properly issued under 28 U.S.C. §1782

      The Intervenors argue that Ms. de Leon fails to meet the mandatory requirements

of 28 U.S.C. § 1782. The Intervenors also argue that the Intel factors also weigh in favor

of their Motion to Quash. Petitioner, however, asks the Court to compel compliance with

the properly issued subpoenas to P&G. The arguments will be address in turn.



                                            5
       1. 28 U.S.C. § 1782

       With respect to § 1782, the Intervenors contend that Ms. de Leon’s Application

fails to satisfy the first and second requirements:

        (1) the target is found in the judicial district;

        (2) the discovery is meant for use before a foreign tribunal;

Id. In this regard, the Intervenors argue Modern Industries and Modern Products are the

true targets of Ms. de Leon’s subpoenas, but that they do not reside in the Southern

District of Ohio.

       To establish that a corporation is “found” in a judicial district where it was not

incorporated and does not have its headquarters, “the applicant must establish that the

corporation undertakes ‘systematic and continuous local activities’” there. In re

Application of Inversiones y Gasolinera Petroleos Valenzuela, S. de R.L., 2011 WL

181311, at *7 (S.D. Fla. Jan. 19, 2011). An attenuated affiliation with a domestic

enterprise does not make a foreign corporation “found” in the judicial district for the

purposes of § 1782. In re Certain Funds, Accounts, and/or Inv. Vehicles Managed by

Affiliates of Fortress Inv. Grp. LLC, 2014 WL 3404955, at *5 (S.D.N.Y. July 9, 2014)

(rejecting the theory that KPMG International was “found” in S.D.N.Y. because its U.S.

affiliate was in NYC—noting they were “distinct legal entities”) (citation and internal

quotation marks omitted).

       The Abudawood Group Companies provide distribution and market-brand

development services for consumer products in the Middle East, including P&G products.

(Almawajdeh Decl. ¶ 5.) Al Safwa, Modern Industries, and Modern Products do not have

any direct relationship with P&G, the U.S. entity that received Ms. de Leon’s subpoenas.



                                                 6
(See ECF No.1 1-2 (“Hammad Decl.”) ¶ 23.) Ms. de Leon’s counsel explains that P&G’s

“business activities in Saudi Arabia are through Modern Industries and Modern

Products—the joint venture entities formed with the Abudawood Group . . ..” (Id.) But the

Ohio P&G entity is not one of the joint venture partners. Rather, the Abudawood Group

Companies partner with a Swiss entity and P&G subsidiary, Detergent Products SAR

(“Detpro”), which is not “found” in the Southern District of Ohio. (Almawajdeh Decl. ¶ 6.)

Likewise, the Abudawood Group Companies have never operated in the United States or

Ohio. (Id. ¶¶ 3–4.)

       While Ms. de Leon has learned through the subsequent pleadings in this action

that Detpro is the legal entity identified in the venture, P&G itself is the clear business

partner. A mere viewing of the Abudawood Group’s website reflects P&G is repeatedly

referenced as the venture partner, along with its trademarked logo. (See, Hammad I

Decl., Exhibit B PAGEID #: 35-64.) Regardless of specific corporate structures involved,

this venture is held out to the public as one between the Abudawood Group and P&G.

       Here, Ms. de Leon seeks information only from P&G, not the joint venture

companies themselves (i.e., the Modern Entities) or the Abudawood Group. The point is

that P&G either has the subpoenaed evidence or it doesn’t. Petitioner contends P&G

cannot produce, and Ms. de Leon is not asking it to produce, any evidence that it does

not have in its own “possession, custody or control.”

       As the parent to Detpro, P&G is found in this Court’s district and can be ordered to

produce Detpro’s records determined to be in its “possession, custody or control,”

regardless of where the evidence may be physically located. If P&G doesn’t have the

requisite possession, custody or control, P&G can speak for itself and say so. The



                                            7
objective of this petition is to obtain evidence directly from the Cincinnati-based partner

in this joint venture, including evidence regarding the finances of the F Entities. In light of

the foregoing the undersigned finds that the first requirement of § 1782 is met.

       With respect to the second requirement, the Intervenors argue that Petitioner is

attempting to misuse § 1782 to Obtain Discovery in the Action Pending in the Central

District of California. This contention is unavailing. An applicant can use § 1782 to “seek

discovery of any materials that can be made use of in the foreign proceeding to increase

[the] chances of success.” In re Grynberg, 223 F.Supp.3d 197, 200–01 (S.D.N.Y. 2017).

This requirement focuses on the “practical ability of an applicant to place a beneficial

document—or the information it contains—before a foreign tribunal.” In re Accent Delight

Int'l Ltd., 869 F.3d 121, 131 (2d Cir. 2017) (emphasis in original).

       Here, as noted by the Petitioner, even if the evidence sought would also be useful

in the pending case in the Central District of California, that does not limit Ms. de Leon’s

ability to seek the discovery in this manner. In fact, courts have supported the notion that

discovery obtained through Section 1782 proceedings may be used in other cases, even

within the United States. As the Eleventh Circuit noted in Glock v. Glock, Inc., 797 F.3d

1002 (11th Cir. 2015), there is “nothing in the language of § 1782 that purports to limit

later uses of evidence that have been properly obtained under § 1782.” Here, the

California case is stayed pending the valuation taking place in the Saudi action. Thus,

the information sought will be used in a foreign proceeding as required by § 1782

       2. Intel Factors

       The Intervenors further argue that that the factors outlined in Intel Corp. v.

Advanced Micro Devices, Inc., weigh in favor of their motion to quash. This assertion is



                                              8
not well-taken.

       As noted above, in Intel, the Supreme Court set out four discretionary factors that

are to be considered by the district court in deciding whether to issue an order allowing

discovery under Section 1782, namely: (1) whether the person from whom the discovery

is sought is a participant in the foreign proceeding such that the discovery is within the

foreign tribunal’s jurisdictional reach and thus accessible absent Section 1782 relief; (2)

the nature of the foreign tribunal, the character of the proceedings underway abroad, and

the receptivity of the foreign court to U.S. federal court assistance; (3) whether the Section

1782 request conceals an attempt to circumvent foreign proof-gathering restrictions or

other policies of the foreign country or the United States; and (4) whether the subpoena

contains unduly intrusive or burdensome requests. 542 U.S. at 264-66.

       Here, the first Intel factor is met, namely P&G is not a party to the Saudi Action.

Next, “the nature of the foreign tribunal, the characters of the proceedings underway

abroad, and the receptivity of the foreign government or the court or agency abroad to

U.S. federal-court judicial assistance,”—weighs in favor of granting the application. There

is nothing in the record before the Court to suggest that courts would not be receptive to

the assistance sought here.

       Notably, the Hammad declaration shows that the Saudi Commercial Court

appointed Valuator, Mr. Walid Subhi, “will receive, accept, and consider the documents

and information obtained from P&G.” (Hammad Decl. ¶22). Further, Dr Hammad opines

that the Saudi Commercial Court will consider the court-appointed Valuator’s report in

determining the fair value of Ms. de Leon’s and her daughter’s inherited interests from

Sheikh Osama’s estate.



                                              9
       The Intervenor’s argue that Ms. de Leon’s Saudi counsel does not cite any court

order, Saudi law, legal principle, treaty, constitutional provision, or statement from Deloitte

in support of his contention that “the valuator appointed by the Saudi court will receive,

accept, and consider the documents and information obtained from P&G at the direction

of a U.S. federal court . . . .” (See Hammad Decl. ¶ 22.) Dr. Hammad instead cites—

exclusively—his own “opinion based upon [his] professional experience”, in support of his

hypothesis. (Id.). Despite this assertion, the Intervenors also fail to cite any court order,

Saudi law, legal principle, treaty, constitutional provision, or statement from Deloitte that

the Saudi court would not consider such information. Accordingly, the second factor

weighs in favor of granting the application.

       The Intervenors further argue that the third factor is not met because Petitioner

seeks to use the discovery sought in the stayed action pending in the Central District of

California. However, as noted above, the California action is stayed pending the valuation

by the Saudi Court. As such, Petitioner argues that there is nothing regarding the nature

of the proceedings in Saudi Arabia that suggests that the request for evidence from P&G

would or seeks to circumvent the policies of the Kingdom of Saudi Arabia. To the contrary,

the fact that the evidence presented shows that both the Valuator and the Saudi

Commercial Court will receive and consider the evidence received from P&G. The

undersigned agrees.

       The fourth Intel factor is whether the discovery request is “unduly intrusive or

burdensome.” Intel Corp., 542 U.S. at 265. In its opposition to Petitioner’s motion to

compel, P&G asserts that the more than 100 requests for production and 46 different

deposition topics would impose a substantial burden on P&G. P&G further asserts that



                                               10
the Subpoenas are facially overbroad. P&G further asserts that the information sought is

located primarily outside of the United States. Petitioner, however, contends that she has

taken steps to narrow the requests, limit their use to the pending Saudi case (through her

proposed protective order), and offered to meet with P&G to address the challenges it is

identifying and to better understand what allegedly makes her already tailored requests

too much of a burden for P&G such that the parties might be able to agree on an even

more narrow approach to the requests.

      In light of the foregoing, the discretionary factors outlined in Intel, also weigh in

favor of the issuance of the subpoenas in this matter.

      III. Conclusion

      In light of the foregoing, it is herein ORDERED that the Intervenor’s Motion to

Quash and Motion to Vacate Order Granting Sec. 1782 Subpoena (Doc. 14) is DENIED;

Petitioner’s motion to compel compliance with Subpoena’s Issued to P&G (Doc. 19) is

GRANTED. It is further ORDERED that, within TEN days of this Order, Petitioner and

P&G are directed to meet and confer in good faith to reach an agreement regarding the

scope of specific documents requested, any ESI issues and deposition topics.              If

Petitioner and P&G are unable to reach a consensus, the parties shall contact the Court

to schedule an informal discovery dispute conference.

      IT IS SO ORDERED.

                                                         /s Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge




                                           11
